Title: To Alexander Hamilton from William Seton, 29 April 1792
From: Seton, William
To: Hamilton, Alexander



My Dear sir
New York 29. April 1792.

Before I received your official Letter of the 25th. extending a Credit to the Commissioner of Loans for 30 M Dollars, Dr. Cochran had called upon me and mentioned how disagreably he was situated from an error his Clerks had made in the former requisition to you—he said he had sent on one of his Young Men to you, and hoped in the Meanwhile his Checks would be paid, should he be obliged to over draw his Account in Bank, as he expected the State Treasurer & the Amsterdam Agents might call upon him before your answer arrived. I made his mind easy on that subject—but he was not called upon, & therefore did not draw. His balance in Bank was then 21,000 Dollars.
In consequence of a private Letter from you, he again called upon me in great distress—and requested I would come to his Office & examine into the Books & management of the business. I was there yesterday for two hours on this subject, the result of which I beg leave now to mention to you. Mr. Hill who is his principal clerk I find had ommitted in his Estimate or requisition, the ballance of one Ledger, which caused the Error. I am convinced it was mere accident for he appears to be clever and attentive; there are no less than Sixteen Clerks who are constantly employed, and yet they cannot keep the business up. The System of their Books is very complex & voluminous, but they say it is to comply with the forms pointed out to them. They have Six Ledgers & Six Journals which appear to be nearly posted up—and an infinity of other Books, which perhaps are requisite. Where they seem to be the most behind hand, is in the Returns—the Monthly ones they have been pretty regular in, but the general Returns such as the GA &ca are not begun, and without more Clerks will never be rendered. This I mentioned to Mr. Cochran, but he is afraid the expence would fall upon himself. The House is so small and inconvenient, that neither the Clerks or the persons attending on business have room to stir—this impedes their work, and creates delay. They have no place of safety whatever for their papers or Books. Of course there is great confusion amongst them, great risk to the officer & to the Public. I have of late been almost daily at the office & the Clerks appear to me to be trustworthy and attentive. Dr. Cochran says he never has had reasons to suspect any of them, and would be very 10th to change them. The pressure of the business in this office I conceive must be nearly double to what it is at any of the other Loan Offices. The Transfers are innumerable to be sure, and they cannot issue the New Certificates as rapidly as they ought. To alter the present system of their Books & the mode of conducting the business would throw every thing into worse confusion—but he certainly wants two or three Competent Persons to bring up the back work, that the Returns might be made & that he might know how he stands himself. He is certainly a worthy honest Man, but for the conducting such an intricate and extensive system, it requires more ability and actual knowledge of Official rotine, to plan execute and overlook than he is equal to. Of course he must rely upon others, & his friends should endeavour to annex to him some body equal to the task. Unless this is done speedily, everything will go wrong—& perhaps become irritrievable.
I mention this to you in confidence trusting that you well know, I have no other motive, than to give you such information as may be requisite for your attention to the public good. I truly am   My dear sir   Your ever obliged Obed Hue Serv
Wm Seton
Alexr. Hamilton Esqr
Mrs. Hamiltons Letter was immediately delivered to Mr. Boulton.

